16-11895-jlg      Doc 1511         Filed 03/11/19       Entered 03/11/19 09:47:46                Main Document
                                                      Pg 1 of 3

SKADDEN, ARPS, SLATE, MEAGHER &                             WEIL, GOTSHAL & MANGES LLP
FLOM LLP                                                    Matthew S. Barr
Jay M. Goffman                                              Marcia Goldstein
Lisa Laukitis                                               Gabriel A. Morgan
Four Times Square                                           767 Fifth Avenue
New York, New York 10036-6522                               New York, New York 10153
Telephone: (212) 735-3000                                   Telephone (212) 310-8000
Fax: (212) 735-2000                                         Fax: (212) 310-8007
-and-
                                                            Counsel for Certain Debtors
Elizabeth M. Downing (admitted pro hac vice)                and Debtors in Possession
500 Boylston Street
Boston, Massachusetts 02116
Telephone: (617) 573-4800
Fax: (617) 573-4870

Counsel for William A. Brandt, Jr., Chapter 11
Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                       :
In re:                                                                 :     Chapter 11
                                                                       :
CHINA FISHERY GROUP LIMITED (CAYMAN)                                   :     Case No. 16-11895 (JLG)
et al.,                                                                :
          Debtors.1                                                    :     (Jointly Administered)
                                                                       :
                                                                       :
In re:                                                                 :     Chapter 11
                                                                       :
CFG Peru Investments Pte. Limited (Singapore),                         :     Case No. 16-11914 (JLG)
            Debtor.                                                    :
                                                                       :     (Jointly Administered)

1
    The Debtors are China Fishery Group Limited (Cayman), Pacific Andes International Holdings Limited (Bermuda),
    N.S. Hong Investment (BVI) Limited, South Pacific Shipping Agency Limited (BVI), China Fisheries International
    Limited (Samoa), CFGL (Singapore) Private Limited, Chanery Investment Inc. (BVI), Champion Maritime Limited
    (BVI), Growing Management Limited (BVI), Target Shipping Limited (HK), Fortress Agents Limited (BVI), Ocean
    Expert International Limited (BVI), Protein Trading Limited (Samoa), CFG Peru Investments Pte. Limited
    (Singapore), Smart Group Limited (Cayman), Super Investment Limited (Cayman), Pacific Andes Resources
    Development Limited (Bermuda), Nouvelle Foods International Ltd., Golden Target Pacific Limited, Pacific Andes
    International Holdings (BVI) Limited, Zhonggang Fisheries Limited, Admired Agents Limited, Chiksano
    Management Limited, Clamford Holding Limited, Excel Concept Limited, Gain Star Management Limited, Grand
    Success Investment (Singapore) Private Limited, Hill Cosmos International Limited, Loyal Mark Holdings Limited,
    Metro Island International Limited, Mission Excel International Limited, Natprop Investments Limited, Pioneer
    Logistics Limited, Sea Capital International Limited, Shine Bright Management Limited, Superb Choice International
    Limited, and Toyama Holdings Limited (BVI).
 16-11895-jlg       Doc 1511     Filed 03/11/19     Entered 03/11/19 09:47:46       Main Document
                                                  Pg 2 of 3

                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON MARCH 13, 2019 AT 11:00 A.M.

      Location of Hearing:     Before the Honorable James L. Garrity, Jr., Courtroom 601,
                               Manhattan Courthouse, One Bowling Green, New York, NY
                               10004-1408

 I.          ADJOURNED MATTERS

             1.    Chapter 11 Trustee’s Motion for Order Pursuant to Bankruptcy Code Sections
                   105(a) and 363(b) and Bankruptcy Rules 2002 and 6004 Authorizing Taking
                   Corporate Governance Actions Necessary to Enable an Interim Distribution of
                   Excess Cash to Certain Creditors by Non-Debtor CFG Investment S.A.C. [Dkt.
                   1490]

                   Objection Deadline:           March 4, 2019 at 4:00 p.m. The objection deadline
                                                 for the Ad Hoc Noteholders Committee and Bank of
                                                 America, N.A., has been extended to April 5, 2019
                                                 at 4:00 p.m, upon the consent of the Ad Hoc
                                                 Noteholders Committee and Bank of America,
                                                 N.A., and the approval of the bankruptcy court.

                   Status:                       This matter is adjourned to April 18, 2019.

II.          UNCONTESTED MATTERS

             2.    Chapter 11 Trustee’s Motion for Order (I) Authorizing the Chapter 11 Trustee to
                   Amend the Intercompany Loan Agreement, (II) Authorizing Corporate
                   Governance Actions, and (III) Granting Related Relief [Dkt. 1488]

                   Objection Deadline:           March 4, 2019 at 4:00 p.m.

                   Responses Filed:              None.

                   Status:                       This matter is going forward.

             3.    Chapter 11 Trustee's Motion for an Order (I) Approving the Settlement Agreement
                   Netting Certain Intercompany Claims Between CFG Peru Singapore and CFGI,
                   and Between CFG Peru Singapore and SFR, (II) Authorizing Corporate
                   Governance Actions, and (III) Granting Related Relief [Dkt. 1489]

                   Objection Deadline:           March 4, 2019 at 4:00 p.m.

                   Responses Filed:              None.

                   Status:                       This matter is going forward.




                                                    2
16-11895-jlg    Doc 1511    Filed 03/11/19     Entered 03/11/19 09:47:46       Main Document
                                             Pg 3 of 3


Dated:         March 11, 2019
               New York, New York

SKADDEN, ARPS, SLATE, MEAGHER &                    WEIL, GOTSHAL & MANGES LLP
FLOM LLP

By: /s/ Lisa Laukitis                              By: /s/ Matthew S. Barr
     Jay M. Goffman                                    Matthew S. Barr
     Lisa Laukitis                                     Marcia Goldstein
     Four Times Square                                 Gabriel A. Morgan
     New York, New York 10036-6522                     767 Fifth Avenue
     Telephone: (212) 735-3000                         New York, New York 10153
     Fax: (212) 735-2000                               Telephone: (212) 310-8000
                                                       Fax: (212) 310-8007
    -and-
                                                       Counsel for Certain Debtors
    Elizabeth M. Downing                               and Debtors in Possession
    (admitted pro hac vice)
    500 Boylston Street
    Boston, Massachusetts 02116
    Telephone: (617) 573-4800
    Fax: (617) 573-4870

    Counsel for William A. Brandt Jr.,
    Chapter 11 Trustee




                                               3
